           Case 5:19-cv-01040-D Document 26 Filed 07/29/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JOEL ALLEN BLEVINS,                        )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )             Case No. CIV-19-1040-D
                                           )
FNU LNU, et al.,                           )
                                           )
       Defendants.                         )

                                          ORDER

       Plaintiff, appearing pro se and in forma pauperis, initiated this civil rights action

under 42 U.S.C. § 1983. Pursuant to 28 U.S.C. § 636(b)(1)(B), the matter was referred to

United States Magistrate Judge Gary M. Purcell for initial proceedings.

       On June 16, 2020, Judge Purcell filed a Report and Recommendation [Doc. No. 25],

in which he recommended that the Court dismiss without prejudice to refiling Plaintiff’s

Complaint for failure to effect service of process, and for Plaintiff’s failure to comply with

the Court’s previous Orders.

       Judge Purcell advised Plaintiff of his right to object and directed that any objection

be filed on or before July 6, 2020. Judge Purcell further advised Plaintiff that any failure

to object would result in a waiver of the right to appellate review. The deadline for filing

objections has passed. To date, Plaintiff has not filed objections and has not sought an

extension of time in which to do so.
           Case 5:19-cv-01040-D Document 26 Filed 07/29/20 Page 2 of 2



        Accordingly, Judge Purcell’s Report and Recommendation [Doc. No. 25] is

ADOPTED as though fully set forth herein. This action is DISMISSED without prejudice

to refiling for failure to effect service of process, pursuant to FED. R. CIV. P. 4.

       IT IS SO ORDERED this 29th day of July 2020.




                                               2
